Se cuestiona la determinación del tribunal de instancia al efecto de que luego de muerta la autora de sus días, la niña Consuelo de los Angeles Irizarry, de 13 años de edad cuando se dictó la sentencia en este caso, continuara bajo la custodia de su padrastro, el recurrido Dr. Luis Oscar Irizarry, con quien ha vivido desde la edad de cuatro años, en lugar de pa-sar al hogar de sus abuelos maternos recurrentes.
Apuntan los recurrentes que el tribunal de instancia in-cidió (1) en la apreciación de la prueba; (2) al negarse a admitir prueba sobre lo acontecido durante el primer matri-monio del recurrido; (3) al atribuir a los nietos de los recu-rrentes filiación distinta con la cual los despoja del derecho a suceder a su abuela; (4) al consolidar en su sentencia otro caso con el de autos; y (5) al imponer a los recurrentes el pago de honorarios de abogado.
Debe confirmarse dicha determinación por los fundamen-tos relacionados por el tribunal de instancia, a saber:
El recurrido ha cuidado de dicha niña como un verda-dero padre desde que la niña tenía cuatro años y el niño cinco y de un hermano mayor de ella cuando aquél contrajo matri-monio con la madre de éstos, hasta que dicha madre murió. Determinó el tribunal de instancia que el recurrido “los ha provisto dentro de sus medios de todo lo necesario; ha velado siempre por su mayor seguridad y mejor bienestar; les ha dado la mayor atención personal, así como también con la *673ayuda de su ama de casa, la señora Ramona Colón Rivera, y de otros miembros de la familia. Desde que murió su madre la niña Consuelo de los Angeles ha vivido felizmente al lado del Dr. Luis O. Irizarry y ha manifestado una vo-luntad inconmovible de continuar así viviendo. El tribunal está convencido de que esta situación promueve el bienestar de la niña.” N.N.N. v. N.N.N., 95 D.P.R. 291 (1967).
El recurrido tiene suficiente solvencia económica para la adecuada atención y educación de dicha niña.
La felicidad y seguridad de ambos menores están mejor garantizadas continuando viviendo cada uno de ellos donde han vivido desde hace más de un año, la niña con el recu-rrido y el niño con los recurrentes.
Dijo el tribunal de instancia que “En el caso de autos nos enfrentamos a una situación que conlleva dividir la custodia de los menores entre partes distintas, cuando lo normal sería que esos menores, por lo menos en su minoridad, vivieran bajo un mismo techo. No obstante, debemos reconocer que si bien es cierto que la custodia dividida no constituye el bien mayor, en este caso es una transacción necesaria porque es lo único que resulta menos oneroso para esos menores. Siendo circunstancias excepcionales a las que nos enfrentamos, la política general contra la custodia dividida debe ceder ante la promoción del bienestar de los menores, especialmente cuando se trata de niños de 13 y 14 años de edad, niños inteligentes y de madurez poco común para sus edades y que habrán de residir a distancias cortas uno del otro, lo que les permitirá reunirse con frecuencia. La custodia dividida ha sido apro-bada por la mayoría de los tribunales cuando esa división es consistente con el mejor bienestar de los menores.”
Los siguientes tres apuntamientos son inmeritorios.
En cuanto al quinto apuntamiento, examinado el récord, concluimos que no existió la temeridad de parte de los recu-rrentes que justificaba la imposición de honorarios de abo-gado. Por lo tanto, se elimina de la sentencia dictada en este caso por el Tribunal Superior, Sala de San Juan, en 26 de *674agosto de 1968, la referida imposición de honorarios de abogado. Así modificada se confirma.
Así lo pronunció y manda el Tribunal y certifica el Se-cretario. El Señor Juez Presidente y los Jueces Asociados Señores Pérez Pimentel y Dávila no intervinieron. El Juez Asociado Señor Santana Becerra emitió un voto disidente.
(Fdo.) Joaquín Berrios

Secretario

—O—